Citation Nr: 1532685	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  11-29 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing.  In an April 2015 letter to his address of record in Florida, he was notified that he was scheduled for a Travel Board hearing in May 2015 at the VA RO in St. Petersburg, Florida.  The Veteran failed to report for the hearing.  In a fax received in July 2015, the Veteran indicated he lived at a new address in Massachusetts.  He also submitted a request for a videoconference hearing.  Notice sent from the Board was returned as undeliverable in July 2015.  The evidence indicates the Veteran may not have received notice of his May 2015 hearing in Florida, and that he has requested a videoconference hearing.  The Veteran has a right to a hearing before the issuance of a Board decision. Since such hearings are scheduled by the RO, the Board must remand the case to the RO to schedule a videoconference hearing. See 38 C.F.R. §§ 20.704 , 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should make arrangements to schedule the Veteran for a video hearing before a Veterans Law Judge at the RO in Boston, Massachusetts.  Timely notice of the date, time, and place of the hearing should be afforded to the Veteran and his representative by letter mailed to the Veteran's new address in Massachusetts.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




